Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly amended claim 2 is directed to an invention that is independent or distinct from the invention originally claimed (i.e., a pet system having a mobile phone device and a pet module wearable on a pet) for the following reasons: claim 2 is directed to a method claim which claimed the method steps of “capturing vital signs…” and “correlating genomic disease…”.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 2 has been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Newly amended claim 8 is directed to an invention that is independent or distinct from the invention originally claimed (i.e., a pet system having a mobile phone device and a pet module wearable on a pet) for the following reasons: claim 8 is directed to “a hearing aid unit”.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 8 has been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1:
Line 3, the term “the pet” lacks proper antecedent basis;
Lines 4-5, the term “wireless transceiver” is confusing since it is unclear if this term is the same term as “a mobile wireless transceiver” or “a wireless transceiver” as claimed in lines 2 and 3 of claim 1.
In claim 3:
Lines 2-3, the term “the predetermined area” lacks proper antecedent basis.
In claim 7:
Line 1, the terms “EEG” and “EKG” are confusing since it is unclear as to what these terms intend to encompass.
In claim 13:
Line 1, the phrase “on a screen of a device” is confusing since it is unclear as to what the term “device” is referred to.
In claims 14 and 20:
Lines 1-4, the phrase “similar postures” is confusing since it is unclear as to what the phrase intends to encompass; the terms “a geographical boundary map”, “the activity”, and “a screen” lack proper antecedent basis.
In claim 15:
Lines 1-2, the terms “the housing” and “the pet communication module” lack proper antecedent basis.

In claim 16:
Line 1, the term “the wearable housing” lacks proper antecedent basis.
In claim 18: 
Lines 1-2, the term “the wearable housing” lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1,3,4,6,9,12-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bianchi et al. (US 2018/0075446).
For claim 1, Bianchi et al. teach a pet wearable system, comprising: 
a mobile phone device (14) including a mobile wireless transceiver; 
a pet module (24) wearable on the pet including a wireless transceiver to communicate with the mobile wireless transceiver and 
a processor (implicit therein) coupled to wireless transceiver, the processor receiving a user voice command from the mobile phone device to change a pet behavior by rendering a sound, an electrical shock, or a signal to the pet based on the user command, the mobile phone device and the pet module providing mobile behavior modification of the pet through the user command (see [0010]-[0011], [0037]-[0046], and Figure 2 for example).
For claim 3, Bianchi et al. teach a geo-fencing module wirelessly coupled to the processor through the wireless transceiver to define boundary of the predetermined area (see [0010]-[0011], [0037]-[0046], and Figure 2 for example).
	For claim 4, Bianchi et al. teach a global positioning system (GPS) to provide outside coordinates (see [0010]-[0011], [0037]-[0046], and Figure 2 for example).
	For claim 6, Bianchi et al. teach the wireless transceiver comprises a cellular network, a Personal Area Network (PAN) or a wireless local area network (WLAN) (see [0010]-[0011], [0037]-[0046], and Figure 2 for example).
	For claim 9, Bianchi et al. teach a display with user selectable color (see [0010]-[0011], [0037]-[0046], and Figure 2 for example).
	For claim 12, Bianchi et al. teach code remotely track a pet using a mobile app, and issue a remote voice command and if the pet does not respond, increase the volume and replay the command and if the pet still does not respond, send an electrical stimulus (see [0010]-[0011], [0037]-[0046], and Figure 2 for example).
	For claim 13, Bianchi et al. teach code to select a point on a geographical map displayed on a screen of a device (see [0010]-[0011], [0037]-[0046], and Figure 2 for example).
	For claims 14 and 20, Bianchi et al. teach a neural network to automatically detect pet activity from one or more sensors, wherein the neural network detects a sequence of pet motions classified into groups of similar postures and represented by model-states, wherein a geographical boundary map shows the activity on a screen (see [0010]-[0011], [0037]-[0046], and Figure 2 for example).
	For claim 15, Bianchi et al. teach shocking prongs (implicit therein) positioned on the housing and electrically coupled to the pet communication module to discharge electrical energy into the pet (see [0010]-[0011], [0037]-[0046], and Figure 2 for example).
	For claims 16 and 20, Bianchi et al. teach the wearable housing comprises a collar (24), a chest strap, or a foot strap (see [0010]-[0011], [0037]-[0046], and Figure 2 for example).
	For claim 17, Bianchi et al. teach code for translating user voice communication, wherein user voice communication is provided to the pet module (see [0010]-[0011], [0037]-[0046], and Figure 2 for example).
	For claim 18, Bianchi et al. teach a flexible display coupled to the wearable housing (see [0010]-[0011], [0037]-[0046], and Figure 2 for example).
	For claim 19, Bianchi et al. teach a pet system, comprising: 
a mobile device (14) receiving a command including a user voice command or a user finger command; and 
a wearable housing (24) including: 
a sound, an electrical shock, or a signal generator module adapted to transmit an indication to the pet; a wireless transceiver to receive the command to the pet; a processor coupled to the wireless transceiver, the processor activating the generator in response to the command as a feedback to the pet (see [0010]-[0011], [0037]-[0046], and Figure 2 for example).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bianchi et al. (US 2018/0075446) view of Seltzer et al. (US 2016/0366858).
For claim 5, as described above, Bianchi et al. disclose most of the claimed invention except for mentioning location beacons inside a house to provide inside building coordinates.
Seltzer et al. teach that it is old and well known in the art to use beacons in a house to provide monitoring/tracking/detecting/training for pets (see [0037] and [0038]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bianchi et al. so as to include the use of a pet beacons, in a similar manner as taught in Seltzer et al., in order to monitoring/tracking/detecting/training pets.	
	Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bianchi et al. (US 2018/0075446) in view of Couse (US 2014/0275824).
For claims 7 and 11, as described above, Bianchi et al. disclose most of the claimed invention except for mentioning an EEG or EKG sensor and code to determine pet intent from the EEG or EKG and actuate a response thereto.
Couse teaches that it is old and well known in the art to use an EEG or EKG sensor for monitoring animal health and code to determine pet intent from the EEG or EKG and actuate a response thereto (see [0078]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bianchi et al. so as to include the use of an EEG or EKG sensor, in a similar manner as taught in Couse, in order to monitoring pet health.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bianchi et al. (US 2018/0075446) in view of Tanigawa et al. (US 2014/0311415).
For claim 10, as described above, Bianchi et al. disclose most of the claimed invention except for mentioning an odor sensor to detect pet waste, wherein the odor sensor receives indoor or outdoor coordinates to advise an owner or a training network.
Tanigawa et al. teach that it is old and well known in the art to provide an odor sensor (see [0062] and [0066]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bianchi et al. so as to include the use of an odor sensor, in a similar manner as taught in Tanigawa et al., in order to detect concentration of odor from pet excretion.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, and 9-20 have been considered but are moot because the new ground of rejection does not rely on the previous combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/         Primary Examiner, Art Unit 3644